303 N.Y. 974 (1952)
Mattydale Shopping Center, Inc., Appellant,
v.
State of New York, Respondent. (Claim No. 29991.)
Court of Appeals of the State of New York.
Argued March 4, 1952.
Decided April 17, 1952
Martin Lippman, Emanuel Greenberg and William Jay Lippman for appellant.
Nathaniel L. Goldstein, Attorney-General (John R. Davison and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment of the Appellate Division reversed, and that of the Court of Claims affirmed, with costs in this court and in the Appellate Division, upon the ground that the finding of the Court of Claims in respect of the value of the appropriated property is in accordance with the weight of the evidence. No opinion.